DETAILED ACTION
	This action is in response to the above application filed on 10/11/2021. Claims 1-13 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Regarding claim 1, in line 11, “a first and a second ends” should read either “a first end and a second end” or “first and second ends”.  In lines 10-11, “; ,” should be changed to just “;” or just “,”. 
Regarding claim 9, in line 9, “a first and a second ends” should read either “a first end and a second end” or “first and second ends”.  In lines 8-9, “; ,” should be changed to just “;” or just “,”. 
Appropriate correction is required.
Drawings
Figures 5, 9, and 13-18 are objected to because the use of shading in the drawings fails to aid in understanding of the invention and it reduces legibility. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. See 37 CFR 1.84 (m) and (I).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the second hinge” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites “a first and a second ends of the first jaw” in line 11. Claim 1 previously recites “a first end of the first jaw” in line 6. Therefore, it is unclear if “a first end” in line 11 is referring to the same first end previously set forth or intending to define another end. For the purpose of examination, the first ends are interpreted as being the same. 
Claim 2 recites “the first and second ends of the second jaw”. Claim 1 sets forth a first end of the second jaw in line 6 but fails to recite a second end of the second jaw. Therefore, there is insufficient antecedent basis for this limitation in the claims. 
Claim 5 recites “the relief motion” in line 3. Therefore, there is insufficient antecedent basis for this limitation in the claims. 
Claim 6 recites “the first actuator” in line 1, “the second actuator” in line 3, and “the threaded lock nut” in line 5. Therefore, there is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites “the second hinge” in line 5 and “the first ends of the first and second jaws” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a first and a second ends of the first jaw” in line 9. Claim 9 previously recites “the first end of the first jaw” in line 6. Therefore, it is unclear if “a first end” in line 9 is referring to the same first end previously set forth or intending to define another end. For the purpose of examination, the first ends are interpreted as being the same. 
Claim 10 recites “the first and second ends of the second jaw”. Claim 9 sets forth a first end of the second jaw in line 6 but fails to recite a second end of the second jaw. Therefore, there is insufficient antecedent basis for this limitation in the claims. 
Claim 13 recites “the relief motion” in line 3. Therefore, there is insufficient antecedent basis for this limitation in the claims. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clamping device” in claims in claims 1 and 9, and “control device” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Privitera et al. (US 2010/0179570).
Regarding claim 1, Privitera et al. discloses a system (FIG 4E) for isolating left atrial appendage (FIGs 5A-5D, paragraphs [0035, 0053-0054]) comprising: a clip device (FIGS 1 and 4B) formed by first and second jaws (12 and 14, paragraphs [0040, 0042, 0043, 0053]) which are parallel in their closed position and overlap each other in length (FIGs 1, 2, 4B-4E show 12 and 14 are parallel and overlap one another in the closed position), the clip device having a connecting device (16, paragraph [0040], FIG 1); a clamping element (18) comprising a first hinge (Paragraph [0040] discloses 18 is a partial loop which biases the jaws towards a closed position. Therefore the element is interpreted as a clamping element, and a hinge due to it acting as a pivot point, see FIGs 5C-5D); the connecting device comprising the second hinge (Paragraph [0040] discloses 16 is a partial loop which biases the jaws towards a closed position. Therefore the element is interpreted as a connecting device, and a hinge due to it acting as a pivot point, see FIGs 5C-5D); a clamping device (30, 34, 36, 40, FIGs 1-2, 4B-4D, paragraphs [0041-0045]) connected to first ends of the first and second jaws (The elements are connected to the jaws along their length including near a first/proximal end) and configured to move the first and second jaws from their diverged position to a clamping position and to hold the first and second jaws in the clamped position (The elements of the clamping device transfer a closing force to the jaws to move them from the open/diverged position to the closed/clamped position, and hold the jaws in the clamped position by continuing to apply the closing force); and a control device (80, FIG 4A) configured to implant the clip device so that the left atrial appendage is located between the first and second jaws (Paragraphs [0047-0050 and 0053-0054], FIGs 5A-5D show device 80 being used to position the jaws around the LAA), wherein the first and second hinges are connected to a first and a second ends of the first jaw (FIG 1, hinges 16 and 18 are connected to first and second ends of  first jaw 12 respectively) and are configured to rotate the first jaw relative to the second jaw at an angle ranging from 0˚ to 180˚ (In the movement shown in FIGs 5C-5D, if a pivot point is taken through the living hinges of 16, 18, then the jaws rotate relative to one another around the pivot from 0˚ in FIG 5C to 180˚ in FIG 5D) and wherein the first hinge is made controllable (The first hinge is interpreted as being made controllable because it can be actuated to pivot) and the control device comprises a first hinge actuator (84, FIGs 4C-4E) adapted to couple detachably with tension to fit with the said first hinge (84 is detachably coupled with the first hinge via stirrup 34, FIG 4C, paragraphs [0049-0050]).
Regarding claim 2, Privitera et al. discloses the first and second ends of the second jaw are rigidly fixed in the clamping element and the connecting device, respectively (The proximal and distal ends of 14 are permanently and directly connected to 18 and 16, therefore they are interpreted as being “rigidly fixed in”).
Regarding claim 3, Privitera et al. discloses each of the first and second jaws is made Π-shaped (See FIG 5B below; the limitation is interpreted to mean three straight segments connected at 90˚ angles).


    PNG
    media_image1.png
    277
    589
    media_image1.png
    Greyscale

Regarding claim 9, Privitera et al. discloses a clip device (FIGS 1 and 4B) formed by first and second jaws (12 and 14, paragraphs [0040, 0042, 0043, 0053]) which are parallel in their closed position and overlap each other in length (FIGs 1, 2, 4B-4E show 12 and 14 are parallel and overlap one another in the closed position); a clamping element (18) comprising a first hinge (Paragraph [0040] discloses 18 is a partial loop which biases the jaws towards a closed position. Therefore the element is interpreted as a clamping element, and a hinge due to it acting as a pivot point, see FIGs 5C-5D); a connecting device (16, paragraph [0040], FIG 1) comprising the second hinge (Paragraph [0040] discloses 16 is a partial loop which biases the jaws towards a closed position. Therefore the element is interpreted as a connecting device, and a hinge due to it acting as a pivot point, see FIGs 5C-5D); a clamping device (30, 34, 36, 40, FIGs 1-2, 4B-4D, paragraphs [0041-0045]) being installed between the first ends of the first and second jaws (The elements are connected to the jaws along their length including near a first/proximal end) and configured to move the first and second jaws from a diverged position to a clamping position and to hold the first and second jaws in the clamped position (The elements of the clamping device transfer a closing force to the jaws to move them from the open/diverged position to the closed/clamped position, and hold the jaws in the clamped position by continuing to apply the closing force), wherein the first and second hinges are connected to a first and a second ends of the first jaw (FIG 1, hinges 16 and 18 are connected to first and second ends of  first jaw 12 respectively) and are configured to rotate the first jaw relative to the second jaw at an angle ranging from 0˚ to 180˚ (In the movement shown in FIGs 5C-5D, if a pivot point is taken through the living hinges of 16, 18, then the jaws rotate relative to one another around the pivot from 0˚ in FIG 5C to 180˚ in FIG 5D) and wherein the first hinge is made controllable (The first hinge is interpreted as being made controllable because it can be actuated to pivot) 
Regarding claim 10, Privitera et al. discloses the first and second ends of the second jaw are rigidly fixed in the clamping element and the connecting device, respectively (The proximal and distal ends of 14 are permanently and directly connected to 18 and 16, therefore they are interpreted as being “rigidly fixed in”).
Regarding claim 11, Privitera et al. discloses each of the first and second jaws is made Π-shaped (See FIG 5B above; the limitation is interpreted to mean three straight segments connected at 90˚ angles).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Privitera et al. (US 2010/0179570) in view of Baxter III et al. (US 2011/0226837).
Regarding claims 4 and 12, Privitera et al. discloses the invention substantially as claimed, as set forth above for claims 1 and 9 respectively. Privitera et al. further discloses the use of biocompatible polymers and metals for various elements of the system (Paragraph [0039, 0042, 0047]).
Privitera et al. is silent regarding the first and second jaws are made of biocompatible metal with a coating of porous polytetrafluoroethylene.
However, Baxter III et al. teaches an implantable device made of a biocompatible material for being deployed in a body tissue wherein the device is a biocompatible metal with a coating of porous polytetrafluoroethylene (Paragraph [0291]) for the purpose of preventing, or at least inhibiting, further oxidation of the metal (Paragraph [0291]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second jaws of Privitera et al. to be made of a biocompatible metal with a coating of porous polytetrafluoroethylene, as taught by Baxter III et al., for the purpose of selecting a biocompatible material commonly known in the art for having the desired structural properties, with the additional benefit of the coating preventing oxidation of the metal when implanted within the body (Baxter: paragraph [0291]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771